Citation Nr: 0901433	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to service-
connected residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970, and from January 1973 to July 1977.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, denied entitlement 
to service connection for a left knee disability and denied 
entitlement to a compensable rating for residuals of a right 
knee injury.  

In April 2006, the veteran cancelled his hearing request.  
Also in April 2006, the veteran withdrew his appeal with 
respect to the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
hearing loss.  Therefore, this issue is not before the Board.

The issue of entitlement to an increased rating for residuals 
of a right knee injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative joint disease of the left knee was not present 
within one year following the veteran's separation from 
active duty, the occurrence or aggravation of left knee 
arthritis during service may not be presumed, and the 
veteran's current left knee degenerative joint disease is not 
etiologically related to service or a service-connected 
disability.   


CONCLUSION OF LAW

The veteran's degenerative joint disease of the left knee was 
not incurred or aggravated during service, may not be 
presumed to have been incurred in service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

In a letter issued in August 2005, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection to include as secondary to his service-connected 
residuals of a right knee disability.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984). 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in March 
2005 in response to his claim for service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that the new regulation requires 
that the aggravation be supported by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

Service treatment records show that the veteran was treated 
for complaints of knee pain in March 1970 and was noted to 
have injured his left knee in April 1969.  An X-ray showed an 
osseous abnormality below the patella and the veteran was 
referred to X-ray for follow-up. During the veteran's follow-
up appointments, he complained of pain in his right toe and 
low back and no diagnosis with respect to the left knee was 
rendered.  In January 1975, the veteran complained of right 
knee pain and began to undergo regular treatment for his 
right knee disorder; there was no other treatment for the 
left knee during service.  

The separation examination reports from both periods of the 
veteran's active duty service, dated June 1970 and January 
1975, showed normal knees on examination and noted a history 
of a right knee injury.  On his January 1975 medical history 
form, the veteran reported that he had been advised both his 
knees would require surgery in the future.  

The veteran has not identified any post-service medical 
evidence of treatment for a left knee disability.  Upon VA 
examination in March 2005, he reported injuring both knees in 
Vietnam in 1968 with the right knee markedly worse.  He 
stated that he reinjured his left knee in Germany in 1970, 
but that it improved and only occasionally bothered him.  The 
veteran had current intermittent left knee pain.  After 
examining the veteran and reviewing the claims folder, 
including service treatment records, the examiner diagnosed 
degenerative joint disease of the left knee and concluded 
that it was not due to active duty service or secondary to 
the veteran's right knee condition.  The examiner noted that 
the veteran did not claim a left knee condition at the time 
of his separation and experienced only intermittent left knee 
complaints since that time.

Although the post-service medical evidence of record shows 
that the veteran currently has degenerative joint disease of 
the left knee, there is no post-service medical evidence of 
treatment for this disorder and the earliest evidence of any 
chronic left knee condition dates from the March 2005 VA 
examination, almost 30 years after his separation from active 
duty service.

In addition, the veteran has not clearly reported a 
continuity of symptomatology since service.  He stated at his 
March 2005 VA examination that he injured his left knee 
during service, but it had only bothered him "off and on" 
since that time.  As noted above, there is no post-service 
medical evidence of the existence or treatment of a left knee 
disability until almost 30 years after service.  

There is also no competent medical evidence of a nexus 
between the veteran's current left knee disability and his 
active duty service or service-connected residuals of a right 
knee injury.  In fact, the only medical evidence of record 
pertaining to the etiology of the veteran's left knee 
condition is  the examination report and opinion of the March 
2005 VA examiner, who provided an opinion explicitly against 
the veteran's claim.  

In essence, the only evidence in support of the veteran's 
claim for direct or secondary service connection for left 
knee degenerative joint disease is his own statements.  This 
is not competent evidence of an alleged nexus between his 
disabilities and service or his service-connected right knee 
disability since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to service-
connected residuals of a right knee injury, is denied. 


REMAND

The veteran contends that a rating in excess of 10 percent is 
warranted for his residuals of a right knee injury.  His most 
recent VA examination was conducted in October 2006.  While 
the examination report includes range of motion measurements 
of the right knee, it does not include a discussion of the 
factors pertaining to functional impairment contained within 
38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability is 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59.

The Board finds that a new examination is required as the 
current examination does not fully address limitation of 
motion based on functional impairment as specified by the 
Court.  The Board also notes that the veteran has stated that 
he experiences constant pain in his right knee that becomes 
worse upon exertion.

The veteran has not been provided complete notice with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA).  
See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
Specifically, the veteran has not been provided notice that 
to substantiate entitlement to an increased rating the 
schedular criteria require specific measurements the range of 
motion of the knee.  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
(2008), to include the notice specified 
by the Court in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  The veteran 
should be advised of the specific 
measurements and test results used to 
rate disorders of the knee and that these 
diagnostic codes contain criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee disability.  The claims folder 
should be made available to and reviewed 
by the examiner, and the examiner should 
note such review.

a)  All indicated tests and studies 
should be performed.  

b)  The examiner should report the ranges 
of right knee flexion and extension in 
degrees.

c)  The examiner should determine whether 
the right knee disability is manifested 
by weakened movement, excess 
fatigability, pain, incoordination, or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in 
terms of the additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, pain, flare-ups or 
incoordination.

c)  The examiner should provide an 
opinion concerning the degree of severity 
(whether mild, moderate, or severe) of 
any instability or subluxation of the 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should provide an opinion as 
to whether there is severe painful motion 
or weakness in the right knee.

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


